Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Currently, claims 1-20 are pending and are examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement (IDS)
Two information disclosure statements submitted on 05/05/2020 ("05-05-20 IDS") and 10/15/2020 ("10-15-20 IDS") are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 05-05-20 IDS and 10-15-20 IDS are being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  ORGANOMETALLIC COMPOUND HAVING FUSED IMIDAZOLE PYRAZINE LIGAND AND ORGANIC LIGHT-EMITTING DEVICE INCLUDING THE SAME

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Independent claim 1 fails to comply with the written description requirement, because the Applicant did not have possession of an organometallic compound represented by Formula 1 in which M is meitnerium (Mt).
	Fig. 8-2 of Aubrecht, G. et al. in "The Search for 'heavy' Elements" (see PTO-892 Form for more bibliographic details) (hereinafter "Aubrecht NPL") shows three radioactive isotopes of Mt, 266Mt, 268 Mt and 270Mt, with half-lives of 1.7 ms, 21 ms and 0.48 s, respectively. None of the three isotopes would "lives" long enough to form an organometallic compound of Mt as the longest half-life is only 0.48 seconds for 270Mt isotope. Even if the half-life was in the order of minutes, the Applicant has not shown to have possession of organometallic compound represented by Formula 1 with M being meitnerium Mt. 
	Claims 2-13 fail to comply with the written description requirement depending from the rejected independent claim 1. 

	Independent claim 14 fails to comply with the written description requirement for referring to the rejected independent claim 1. 
	Claims 15-20 fail to comply with the written description requirement depending from the rejected independent claim 14.
	
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Independent claim 1 is non-enabling, because an organometallic compound represented by Formula 1 with M being meitnerium (Mt) was not possible before or after the effective filing date of the claimed invention (see Fig. 8-2 of Fig. 8-2 of Aubrecht NPL shows at most 0.48 second of half-life for Mt.). Even if the half-life of Mt per se was in the order of minutes, the Applicant has enabled that highly unstable Mt would form an organometallic compound represented by Formula 1.
The facts of this case is at least tangential with the facts of the Trs. of Boston University v. Everlight Elecs. Co. __ F.3d __, 2018 WL ___ (Fed. Cir. July 25, 2018).  In Trs. of Boston University v. Everlight Elecs. Co., the Federal Circuit ("Court") construed "a growth layer grown on a non-single crystalline buffer layer" of claim 19 as consisting of six different "permutations" of claim constructions that included an interpretation of "a monocrystalline growth layer formed directed on an amorphous buffer layer."  The Court held that although five of the six claim constructions of claim 19 were enabling, claim 19 as a whole is non-enabling, because the Appellant had failed to enable all six permutations including the "a monocrystalline growth layer formed directed on an amorphous buffer layer."
"Our precedents make clear that the specification must enable the full scope of the claimed invention. E.g., Sitrick, 516 F.3d at 999 ('The full scope of the claimed invention must be enabled.'); Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 1378–79 (Fed. Cir. 2007) ('That full scope must be enabled . . . .'); AK Steel, 344 F.3d at 1244 (“[T]he applicant’s specification must enable one of ordinary skill in the art to practice the full scope of the claimed invention.'); Genentech, 108 F.3d at 1365 (similar); see Nat’l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195–96 (Fed. Cir. 1999) ('The enablement requirement ensures that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims. The scope of the claims must be less than or equal to the scope of the enablement.')." Trs. of Boston University v. Everlight Elecs. Co. at p. 13.
There was "no dispute as to enablement of five out of six referenced permutations." Trs. of Boston University at p. 13. However, the Court held that claim 19 is non-enabling, because the Appellant's "specification fails to enable one of ordinary skill in the art to practice the full scope of the claimed invention." Id. at 13.  "In sum, Defendants showed that epitaxially growing a monocrystalline layer directly on an amorphous layer would have required undue experimentation—indeed, that it is impossible." Id. at 14. 
Here, like Trs. of Boston University v. Everlight Elecs. Co., the Applicant of the present application has created its own enablement problem by reciting highly radio-active and fast-decaying meitnerium Mt as one of the metals M of the Formula 1.  
 Like Trs. of Boston University v. Everlight Elecs. Co., the Applicant of the present application must successfully defend against an enablement challenge as to the claim's full scope.  
	Claims 2-13 are non-enabling for depending from the rejected independent 
claim 1. 

	Independent claim 14 are non-enabling for referring to the rejected independent claim 1. 
	Claims 15-20 are non-enabling for depending from the rejected independent claim 14.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	Independent claim 1 is currently rejected, but would be allowable if the independent claim 1 were to be amended to remove meitnerium (Mt) from M. 
	Claims 2-13 are allowable for depending on the would-be-allowable independent claim 1.
	Independent claim 14 is currently rejected, but would be allowable if the independent claim 1, which the independent claim 14 refers to, were to be amended to remove meitnerium (Mt) from M. 
	Claims 15-20 are allowable for depending on the would-be-allowable independent claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2020/0358009 A1 to Ahn et al.
Pub. No. US 2014/0306205 A1 to Yamamoto et al.
Patent No. US 7,867,629 B2 to Yamamoto et al.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        21 May 2022